                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                    (Greenbelt)



MELISSA and DANIEL WILLEY, et al. *

              Plaintiffs                   *

v.                                         *     CIVIL ACTION NO.: 8:20-cv-00161 PWG

BOARD OF EDUCATION OF                      *
ST. MARY’S COUNTY
                                           *
              Defendant
                                    ***************

                                ENTRY OF APPEARANCE

       Please enter the appearance of Adam E. Konstas of PESSIN KATZ LAW, P.A. as additional

counsel on behalf of Defendant Board of Education of St. Mary’s County in the captioned case.

                                                   Respectfully submitted,

                                                   /s/ (filed electronically)
                                                   Adam E. Konstas (Fed. Bar No.: 18957)
                                                   PESSIN KATZ LAW, P.A
                                                   901 Dulaney Valley Road, Suite 500
                                                   Towson, Maryland 21204
                                                   Tele: (410) 339-5786
                                                   Fax: (410) 832-5625
                                                   akonstas@pklaw.com


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 27th day of January 2020, a copy of the foregoing
Entry of Appearance was electronically filed in the U.S. District Court for the District of
Maryland and served upon all counsel of record through the Court’s CM/ECF system.

                                                   /s/ (filed electronically)
                                                   Adam E. Konstas
